PER CURIAM.
We affirm White’s conviction and sentence, without prejudice to raise a claim of ineffective assistance of counsel, the only issue on appeal, by seeking relief pursuant to rule 3.850, Florida Rule of Criminal Procedure.
We recognize, and the state has not disputed, that White asserts a prima facie showing that the speedy trial time period had expired at the time the state filed the information. However, the record on appeal is not sufficient to support a conclusion of ineffective assistance of counsel without an evidentiary hearing.
STONE, FARMER and MAY, JJ., concur.